Title: To John Adams from Jason D. Battles, 16 February 1825
From: Battles, Jason D.,Woods, John
To: Adams, John


				
					President John Adams Sir
					Boston Feby. 16th. 1825
				
				The officers & Members of the Boston artillery Co. congratulate you & your family on the event that has Lately occurd: Viz. the Election of your Son John Quincy Adams to be president of the united States of America. They have volunteerd: their Services to fire three National Salutes on his receiving the Command on the 4th. of March next. if it Should be Agreeable for you to make this Spirited Co: a present for the relief of expence on that day it will be recvd: with that enthusiasm which Cannot be expressd. By penFor the Boston Artillry Co. 
				
					Jason D. BattlesJohn WoodsCommitte
				
				
					(NB) The Comitte will wait upon you at your residence in quincy on tuesday afternoon next the 22d. inst, to Forward to the Co. what ever you may see fit to transmit.
				
			